DETAILED ACTION

Response to Arguments

Applicant's arguments filed 5/31/2022 have been fully considered.

Regarding Applicant’s argument that the double patenting rejection is moot because a terminal disclaimer has been filed, a terminal disclaimer does not appear to have been filed. The rejection has therefore been maintained, with modifications in view of the claim amendments.

Regarding Applicant’s argument that the rejections under 35 U.S.C. 112(b) are overcome by the claim amendments, Examiner agrees and the rejections have been withdrawn. Claims 45-47 have been newly rejected as indefinite, necessitated by the amendments.

The rejections under 35 U.S.C. 101 have been withdrawn in view of Applicant’s amendments and arguments. 

The rejections under 35 U.S.C. 102 and 103 have been withdrawn in part in view of Applicant’s amendments and arguments. The rejections of claims 45-47 and 50 have been maintained because the amendments do not further limit the structure of the recited User Equipment (UE) and server computer. Said amendments comprise steps recited as performed by a wireless communication device, not the UE or server.

The use of OFFICIAL NOTICE in the rejection of claim 47 has not been traversed and is therefore made final.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-36, 38, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,009,580 (‘580) in view of Tsai (US 2016/0227373, cited on IDS). 

Regarding instant claims 33 and 34, ‘580 claim 15 teaches all of the claim limitations except:
(1) measuring a time of arrival of the uplink signal. Claim 15 of ‘580 merely teaches measuring at least one characteristic of an uplink signal (e.g. claim 14 lines 19-20); and
(2) sending the measurement to a remote server for the remote server to determine positions of one or more devices. Claim 15 of ‘580 merely teaches sending the measurement to a remote electronic device to determine positions.
However, it is well-known to make a time of arrival measurement in order to determine position, and it well-known to send such measurements to a server to determine said position. For example, see Tsai paras. [0046]-[0047] and [0033]. It would have been obvious to modify claims 1, 10, or 14 of ‘580 by implementing the measurement as a time of arrival measurement and the remote electronic device as a server because the modification merely comprise applying known techniques to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding instant claim 35, see ‘580 claim 14 lines 12-15.

Regarding instant claim 36, see ‘580 claim 14 lines 8-9.

Regarding instant claim 38, see ‘580 claim 14 lines 34-37.

Regarding instant claim 51, the method steps are performed by the second UE of claim 15. 

Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,009,580 (‘580) in view of Tsai (US 2016/0227373, cited on IDS) and further in view of OFFICIAL NOTICE.

Regarding instant claim 52, while the method steps are performed by the second UE of claim 15, claim 15 does not teach a non-transitory computer-readable medium. However Examiner takes OFFICIAL NOTICE that it is well-known to use a non-transitory computer-readable medium to implement the method steps performed by the second UE of claim 15. It would have been obvious to modify claim 15 by using a non-transitory computer-readable medium because it is a matter of using a known technique to improve similar devices (methods, or products) in the same way, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 45, lines 6-7 recite a processor of the UE sharing assistance information with a wireless communication device. Lines 10-14 then recite the assistance information having two portions, the first obtained by the wireless communication device from a remote supporting service or the UE, and the second obtained by the wireless communication device from a base station downlink signal. However it is unclear how the shared assistance information in lines 6-7 relates to the assistance information in lines 10-14. Is the shared assistance information the same as the first portion of assistance information? It is unclear if this is the case, as lines 10-14 do not refer to the shared assistance information, and further, recite the first portion as being obtained from the UE only in the alternative (“from a remote supporting service or the UE”).

Claims 46-47 are dependent.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 50 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2016/0227373).

Regarding claim 50, Tsai teaches a server computer (4, Fig. 1A) configured to provide a supporting service for timing measurements, the server computer comprising: 
a memory; and a processor configured to: obtain assistance information related to uplink signals to be transmitted from one or more UEs, and provide the assistance information to one or more wireless communication devices (paras. [0036], [0045], [0126], where the obtaining is inherent to the providing taught in these paragraphs), to assist the one or more wireless communication devices to intercept the uplink signals so that the wireless communication devices measure times of arrival of the uplink signals (abstract; para. [0033]).  
Further, Tsai’s assistance information comprises “a first portion of assistance information obtained by the wireless communication devices”. Regarding “a second portion of the assistance information is obtained by the wireless communication devices from one or more downlink signals transmitted from one or more base stations serving the one or more UEs using the first portion of the assistance information”, this language comprises a step performed by the wireless communication devices and therefore does not further limit the structure of the claimed server.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2016/0227373) in view of Siomina (US 2015/0208262).

Regarding claim 45, Tsai teaches a User Equipment (UE) in a wireless infrastructure network (2, Fig. 1A), the UE comprising: 
a transmitter (transmit portion of transceiver 21, Fig 2) configured to transmit an uplink signal (104a, Fig. 1A) to a base station serving the UE (BS1, Fig. 1B); 
a receiver (receive portion of transceiver 21, Fig 2) configured to receive a downlink signal from the base station (102, Fig. 1A); and 
a processor (23, Fig. 2).
Tsai does not teach the processor configured to share assistance information with a wireless communication device, before the uplink signal is transmitted, to assist the wireless communication device to intercept the uplink signal, wherein the assistance information is related to at least one of the UE or the uplink signal. Rather, Tsai teaches assistance information provided to a wireless communication device (D2D UE 3) from a backhaul server (paras. [0126], [0036], [0045]).
Siomina teaches a UE sharing assistance information with a wireless communication device (paras. [0237]-[0238]). It would have been obvious to modify Tsai according to Siomina because it is a simple substitution of one method of providing assistance data for another with the predictable result of the wireless communication device receiving the assistance data from the UE rather than from the backhaul server. Simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
The language “wherein a first portion of the assistance information is obtained by the wireless communication device from a remote supporting service or the UE, and a second portion of the assistance information is obtained by the wireless communication device from a downlink signal transmitted from the base station using the first portion of the assistance information” comprises steps performed not by the UE but by the wireless communication device, and therefore does not further limit the structure of the claimed UE. However Examiner notes that Siomina’s teachings meet the language “wherein a first portion of the assistance information is obtained by the wireless communication device from a remote supporting service or the UE” (emphasis added).

Regarding claim 46, Tsai does not teach the processor further configured to: send, after the uplink signal is transmitted, timing information to the wireless communication device or to a remote server, wherein the timing information includes a time at which the uplink signal is transmitted from the UE. However such timing information is required by either the server or the wireless communication device in order to determine the TDOA described in paras. [0045]-[0046], and can be provided either before, with, or after the uplink signal, any of which would have been obvious to try. It would have been obvious to modify Tsai by sending the timing information after  the uplink signal is transmitted because it is a matter of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2016/0227373) in view of Siomina (US 2015/0208262) as applied to claim 45 above, and further in view of OFFICIAL NOTICE.
 
Regarding claim 47, Tsai does not teach the UE further comprising a Global Navigation Satellite System (GNSS) receiver configured to send GNSS positioning data to the remote server. However, Examiner takes OFFICIAL NOTICE that it is well-known for wireless communication devices like Tsai’s to comprise a GNSS receiver and send GNSS positioning data to a remote server. It would have been obvious to further modify Tsai as claimed in order to provide for tracking of the wireless communication device.

Allowable Subject Matter

Claims 48 and 49 are allowed. 
Claims 37 and 40-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648